Exhibit 10.1

 

 

 

ASSET PURCHASE AGREEMENT

between

BOAT EQUIPMENT, LLC

(the “Buyer”),

MUELLER INDUSTRIES, INC.

(“Mueller Industries”),

MCTP, LLC

(“MCTP”),

and

MUELLER PLASTICS CORPORATION, INC.

(“Mueller Plastics,” and together with MCTP, the “Sellers”)

dated as of August 9, 2013

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I    SCHEDULE I PURCHASE TRANSACTION   

1.1

   Purchase and Sale      1   

1.2

   Excluded Assets      1   

1.3

   Assumed Liabilities      1    ARTICLE II    SCHEDULE II PURCHASE TRANSACTION
  

2.1

   Closing Date Purchase and Sale      2    2.2    Excluded Assets      2    2.3
   Assumed Liabilities      2    ARTICLE III    PURCHASE PRICE   

3.1

   Purchase Price      3    3.2    Purchase Price Allocation      3    ARTICLE
IV    INITIAL CLOSING   

4.1

   Closing      3    4.2    Closing Deliveries of the Sellers      3    4.3   
Closing Deliveries of the Buyer      4    ARTICLE V    DEFERRED CLOSING   

5.1

   Closing      4    5.2    Deliveries of the Sellers      5    5.3    Closing
Deliveries of the Buyer      5    5.4    No Other Assets      5    ARTICLE VI   
REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES   

6.1

   Formation; Good Standing      5    6.2    Authority; Enforceability      5   
6.3    Consent and Approvals      6   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

6.4

   No Conflicts      6   

6.5

   Ownership      6   

6.6

   Books and Records      6   

6.7

   Financial Statements      6   

6.8

   Litigation      7   

6.9

   Title to the Purchased Assets      7   

6.10

   Equipment      7   

6.11

   Proprietary Rights      7   

6.12

   Warranties and Products      8   

6.13

   Suppliers      8   

6.14

   Customers      8   

6.15

   Certain Payments      8   

6.16

   Business Operation      8   

6.17

   Brokers      9    ARTICLE VII    REPRESENTATIONS AND WARRANTIES OF THE BUYER
  

7.1

   Organization      9   

7.2

   Authority      9   

7.3

   Consent and Approvals      9   

7.4

   No Conflicts      9   

7.5

   Brokers      10    ARTICLE VIII    COVENANTS   

8.1

   Confidentiality      10   

8.2

   Delivery of Purchased Assets      10   

8.3

   Employees      11   

8.4

   Trademarks      11   

8.5

   Taxes and Expenses Associated with the Purchased Assets      11   

8.6

   Updated Schedules      11    ARTICLE IX    INDEMNIFICATION   

9.1

   Survival; Knowledge      12   

9.2

   Indemnification Obligations of the Seller      12   

9.3

   Indemnification Obligations of the Buyer      12   

9.4

   Limitations on Indemnification      13   

9.5

   Procedure for Indemnification – Third-Party Claims      14   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page   ARTICLE X    GENERAL PROVISIONS   

10.1

   Expenses      16   

10.2

   Amendment and Modification      16   

10.3

   Waiver of Compliance; Consents      16   

10.4

   Notices      16   

10.5

   Publicity      16   

10.6

   Assignment; No Third-Party Rights      17   

10.7

   Dispute Resolution      17   

10.8

   Legal Fees      19   

10.9

   Governing Law      19   

10.10

   Severability      19   

10.11

   Interpretation      19   

10.12

   Time of Essence      20   

10.13

   Counterparts; Electronic Signature      20   

10.14

   Entire Agreement      20   

 

-iii-



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

This ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of August 9, 2013, is
between Boat Equipment, LLC, a Delaware limited liability company (the “Buyer”);
Mueller Industries, Inc., a Delaware corporation (“Mueller Industries”); MCTP,
LLC, a Michigan limited liability company that is a subsidiary of Mueller
Industries (“MCTP”); and Mueller Plastics Corporation, Inc., a Delaware
corporation that is also a subsidiary of Mueller Industries (“Mueller Plastics,”
and together with MCTP, the “Sellers”). Capitalized terms used but not defined
herein have the meanings assigned to such terms in Appendix A.

In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I

SCHEDULE I PURCHASE TRANSACTION

1.1 Purchase and Sale. On the terms and subject to the conditions of this
Agreement, MCTP hereby sells, assigns, transfers and delivers to the Buyer, and
the Buyer hereby purchases, acquires and accepts from MCTP, all of the assets,
rights and properties set forth on Schedule I as the “Schedule I Assets”, free
and clear of all Liens (other than Permitted Liens), but excluding the Schedule
I Excluded Assets.

1.2 Excluded Assets. The Schedule I Assets shall not include any of the assets,
rights and properties of MCTP identified on Schedule I as excluded assets (the
“Schedule I Excluded Assets”), all of which shall be retained by MCTP. In
addition, for a period of 90 days following the date hereof, the Buyer shall
have the option to elect, by giving written notice to MCTP, not to remove from
the Seller’s Facility any Schedule I Assets, in which case such specified
assets, as of the date of such election, shall thereafter be deemed to be
Schedule I Excluded Assets; and provided, for the avoidance of doubt, that any
Schedule I Assets removed by the Buyer from the Seller’s Facility will
thereafter be deemed only Schedule I Assets and may not be deemed Schedule I
Excluded Assets.

1.3 Assumed Liabilities. Neither the Buyer nor any of its Affiliates shall
assume, take subject to or be liable for any liabilities or obligations of any
kind or nature, whether absolute, contingent, accrued, known or unknown
(collectively, “Liabilities”), of MCTP or any Affiliate of MCTP relating to the
Schedule I Business, including without limitation (i) any indebtedness, trade
payables, contractual obligations, open purchase orders; (ii) any Liabilities
with respect to goods previously sold, including product liabilities and product
warranties; (iii) any Liabilities with respect to non-fulfillment of orders or
breach of contract; (iv) any Liabilities relating to any real property ownership
interests or leasehold interests; (v) any environmental Liabilities; (vi) any
Liabilities relating to any state, federal or foreign actions, lawsuits or other
claims by any person; (vii) any wage, severance, welfare, pension or other
obligations to any employees of the Schedule I Business, including any WARN
liability; and (viii) any other obligations or liabilities of any other nature
whatsoever (collectively, the “Schedule I Excluded Liabilities”). MCTP shall pay
and perform, and shall cause its Affiliates to pay and perform, in the ordinary
course of business all Schedule I Excluded Liabilities.

 

1



--------------------------------------------------------------------------------

ARTICLE II

SCHEDULE II PURCHASE TRANSACTION

2.1 Closing Date Purchase and Sale.

(a) On the terms and subject to the conditions of this Agreement, as of the date
hereof, Mueller Plastics hereby sells, assigns, transfers and delivers to the
Buyer, and the Buyer hereby purchases, acquires and accepts from Mueller
Plastics, all of the assets, rights and properties set forth on Schedule II as
the “Schedule II Closing Assets,” free and clear of all Liens (other than
Permitted Liens), but excluding the Schedule II Excluded Assets.

(b) On the terms and subject to the conditions of this Agreement, on the
Deferred Closing Date, Mueller Plastics shall sell, assign, transfer and deliver
to the Buyer, and the Buyer shall purchase, acquire and accept from Mueller
Plastics, all of the assets, rights and properties set forth on Schedule II as
the “Schedule II Deferred Assets,” free and clear of all Liens (other than
Permitted Liens), but excluding the Schedule II Excluded Assets.

2.2 Excluded Assets. The Schedule II Assets shall not include any of the assets,
rights and properties of Mueller Plastics identified on Schedule II as excluded
assets (the “Schedule II Excluded Assets”), all of which shall be retained by
Mueller Plastics. In addition, for a period of 90 days following the Deferred
Closing Date, the Buyer shall have the option to elect, by giving written notice
to Mueller Plastics, not to remove from the Seller’s Facility any Schedule II
Assets, in which case such specified assets, as of the date of such election,
shall thereafter be deemed to be Schedule II Excluded Assets; and provided, for
the avoidance of doubt, that any Schedule II Assets removed by the Buyer from
the Seller’s Facility will thereafter be deemed only Schedule II Assets and may
not be deemed Schedule II Excluded Assets.

2.3 Assumed Liabilities. Neither the Buyer nor any of its Affiliates shall
assume, take subject to or be liable for any Liabilities of Mueller Plastics or
any Affiliate of Mueller Plastics relating to the Schedule II Business,
including without limitation (i) any indebtedness, trade payables, contractual
obligations, open purchase orders; (ii) any Liabilities with respect to goods
previously sold, including product liabilities and product warranties; (iii) any
Liabilities with respect to non-fulfillment of orders or breach of contract;
(iv) any Liabilities relating to any real property ownership interests or
leasehold interests; (v) any environmental Liabilities; (vi) any Liabilities
relating to any state, federal or foreign actions, lawsuits or other claims by
any person; (vii) any severance, welfare, pension or other obligations to any
employees of the Schedule II Business, including any WARN liability; and
(viii) any other obligations or liabilities of any other nature whatsoever
(collectively, the “Schedule II Excluded Liabilities”). Mueller Plastics shall
pay and perform, and shall cause its Affiliates to pay and perform, in the
ordinary course of business all Schedule II Excluded Liabilities.

 

2



--------------------------------------------------------------------------------

ARTICLE III

PURCHASE PRICE

3.1 Purchase Price. The aggregate consideration to be paid by the Buyer to the
Sellers for the Purchased Assets (clauses (a) through (c) collectively, the
“Purchase Price”) is as follows:

(a) On the date hereof, the Buyer shall pay Sixty-one Million, One Hundred
Sixty-nine Thousand, Four Hundred Eighty-four U.S. Dollars ($61,169,484) for the
Schedule I Assets and the Schedule II Closing Assets (the “Closing Payment”).

(b) On the Deferred Closing Date, the Buyer shall pay Five Million U.S. Dollars
($5,000,000) for the Schedule II Deferred Assets other than the Schedule II
Inventory (the “Deferred Assets Payment”).

(c) On the Deferred Closing Date, the Buyer shall purchase from Mueller Plastics
the Schedule II Inventory, for the amount provided in the Equipment Lease
Agreement (the “Deferred Inventory Payment”).

The Purchase Price shall be paid to the Sellers by wire transfers of immediately
available funds to an account or accounts designated in writing by Mueller
Industries. Mueller Industries shall allocate the Purchase Price between the
Sellers.

3.2 Purchase Price Allocation. The Purchase Price shall be allocated for tax
purposes between MCTP and Mueller Plastics and among the Purchased Assets in the
manner contemplated by Schedule 3.2. The allocation set forth in such schedule
is intended to comply with the requirements of Section 1060 of the Internal
Revenue Code of 1986, as amended. Mueller Industries and the Buyer, and their
Affiliates, shall file all income Tax returns or reports, including without
limitation IRS Form 8594, for their respective taxable years in which the
Initial Closing and the Deferred Closing occur, to reflect the allocation
described in Schedule 3.2 and agree not to take any position inconsistent
therewith before any Governmental Authority charged with the collection of any
Tax or in any judicial Proceeding.

ARTICLE IV

INITIAL CLOSING

4.1 Closing. The closing of the sale and purchase of the Schedule I Assets and
the Schedule II Closing Assets (the “Initial Closing”) shall take place on the
date hereof by electronic communication, followed by delivery of documents by
overnight courier, or in such other manner as is mutually agreed by the parties.

4.2 Closing Deliveries of the Sellers. In connection with the Initial Closing,
the Sellers shall deliver to the Buyer:

(a) The Bill of Sale and Assignment Agreement executed by each Seller, conveying
the applicable Purchased Assets to the Buyer;

 

3



--------------------------------------------------------------------------------

(b) A certificate from the Secretary or Manager of each Seller, as applicable,
certifying (i) that attached thereto is a true and complete copy of such
Seller’s organizational documents, (ii) that attached thereto is a true and
complete copy of the resolutions adopted by such Seller authorizing the
execution, delivery and performance of this Agreement and the Transactions, and
(iii) as to the incumbency and signatures of those persons who have executed
documents in connection with the Transactions;

(c) An Equipment Lease Agreement between the Buyer and Mueller Plastics, dated
as of the date hereof (the “Equipment Lease Agreement”);

(d) A Manufacturing Supply Agreement between the Buyer or an affiliate of the
Buyer and Mueller Streamline, Co., dated as of the date hereof (the “Supply
Agreement”);

(e) A Schedule II Business Agreement between Mueller Industries and the Buyer or
an affiliate of the Buyer, dated as of the date hereof (the “Schedule II
Business Agreement”);

(f) A certificate of good standing of each Seller, dated as of a date not more
than 10 Business Days prior to the date hereof, from its state of organization;
and

(g) Such other documents and certificates that the Buyer may reasonably request,
to effect the proper and effective conveyance of the applicable Purchased Assets
to the Buyer, free and clear of all Liens whatsoever (other than Permitted
Liens), and the consummation of the other Transactions to take place in
connection with the Initial Closing.

4.3 Closing Deliveries of the Buyer. In connection with the Initial Closing, the
Buyer shall deliver to Mueller Industries:

(a) The Closing Payment in accordance with Section 3.1;

(b) The Bill of Sale and Assignment Agreement;

(c) The Equipment Lease Agreement;

(d) The Schedule II Business Agreement; and

(e) The Supply Agreement.

ARTICLE V

DEFERRED CLOSING

5.1 Closing.

(a) Subject to Section 5.1(b), the closing of the sale and purchase of the
Schedule II Deferred Assets (the “Deferred Closing”) shall take place on the
Equipment Lease Termination Date, as defined in the Equipment Lease Agreement,
or on such other date as the Buyer and Mueller Plastics may mutually agree, by
electronic communication, followed by delivery of documents by overnight
courier, or in such other manner as is mutually agreed by the parties.

 

4



--------------------------------------------------------------------------------

(b) The respective obligations of each party to this Agreement to effect the
Deferred Closing shall be subject to the satisfaction at or prior to the
Deferred Closing of the following condition: no temporary restraining order,
preliminary or permanent injunction or other Order issued by any court of
competent jurisdiction or Governmental Authority or other legal or regulatory
restraint or prohibition preventing the consummation of the Deferred Closing
shall be in effect; nor shall there be any action taken by any Governmental
Authority, or any law or Order enacted, entered, enforced or deemed applicable
to the Deferred Closing that would reasonably be expected to prohibit the
consummation of the Deferred Closing.

5.2 Deliveries of the Sellers.

(a) At the Deferred Closing, Mueller Plastics shall deliver to the Buyer:

(i) A Bill of Sale executed by Mueller Plastics, conveying the applicable
Schedule II Deferred Assets to the Buyer;

(ii) Such other documents and certificates that the Buyer may reasonably
request, to effect the proper and effective conveyance of the Schedule II
Deferred Assets to the Buyer, free and clear of all Liens whatsoever (other than
Permitted Liens), and the consummation of the other Transactions to take place
in connection with the Deferred Closing;

(iii) Schedules 8.6(i) and (ii).

5.3 Closing Deliveries of the Buyer. At the Deferred Closing, the Buyer shall
deliver to the Sellers the Deferred Assets Payment and the Deferred Inventory
Payment in accordance with Section 3.1.

5.4 No Other Assets. For the avoidance of doubt, the Sellers shall retain, and
the Buyer shall not purchase, any assets, properties, rights or interests of the
Sellers, Mueller Industries or any of their respective Affiliates other than the
Purchased Assets.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF THE SELLER PARTIES

Except as set forth on the Seller Disclosure Schedules attached hereto, each
Seller and Mueller Industries (collectively, the “Seller Parties”) hereby
represents and warrants to the Buyer as of the date hereof as follows:

6.1 Formation; Good Standing. Each Seller Party is a corporation or limited
liability company, as applicable, that is duly organized, validly existing and
in good standing under the laws of its state of organization.

6.2 Authority; Enforceability. Each Seller Party has the full power, authority
and capacity to enter into and perform its obligations under this Agreement and
under all other documents entered into in connection herewith and to consummate
the Transactions. The execution, delivery and performance by each Seller Party
of this Agreement and such other

 

5



--------------------------------------------------------------------------------

documents and the consummation by each Seller Party of the Transactions have
been duly and validly authorized and approved by all requisite action on the
part of each Seller Party. This Agreement and such other documents have been
duly and validly executed by each Seller Party and constitute the legal, valid
and binding obligations of each Seller Party, enforceable against each Seller
Party in accordance with their terms, except as enforceability may be limited by
equitable principles or by bankruptcy, fraudulent conveyance or insolvency laws
affecting the enforcement of creditors’ rights generally.

6.3 Consent and Approvals. The execution, delivery and performance of this
Agreement by each Seller Party, and the consummation by each Seller Party of the
Transactions, require no permit, Consent or license of, or declaration to or
filing with, any Governmental Authority or other Person, except for such
permits, Consents, licenses, declarations or filings that would not be material
to the use or value of the Purchased Assets.

6.4 No Conflicts. Neither the execution, delivery or performance of this
Agreement by the Seller Parties, nor the consummation by the Seller Parties of
the Transactions, shall (with or without notice or lapse of time):
(i) contravene, conflict with or result in any violation of any provision of the
organizational documents of any Seller Party; (ii) conflict with, violate or
result in a breach of any of the terms or provisions of, constitute a default or
give any Person a right to declare a default under, give rise to any right of
payment, termination, cancellation or acceleration under, or give any Person the
right to exercise any remedy under, any Contract of any Seller Party;
(iii) result in the creation of any Lien, condition or restriction upon any of
the Purchased Assets; or (iv) contravene, conflict with or violate, or give any
Governmental Authority the right to exercise any remedy (including revocation,
withdrawal, suspension or modification) or obtain any relief from or against any
Seller Party, under Applicable Law, except where the failure of any of the
representations and warranties contained in clauses (ii), (iii) or (iv) above
would not be material to the use or value of the Purchased Assets.

6.5 Ownership. Mueller Industries owns, directly or indirectly, all of the
outstanding equity interests of each Seller.

6.6 Books and Records. All books and records that are Purchased Assets being
provided to, or will be provided to, the Buyer pursuant to this Agreement are
true and correct in all material respects and have been kept in the ordinary
course of business.

6.7 Financial Statements. Mueller Plastics has delivered to the Buyer unaudited
statements of income of the Schedule II Business for each of the fiscal years
ending on December 31, 2012 and 2011 and for the 6-month period ending on
June 30, 2013 (collectively, the “Income Statements”). The Income Statements
(i) fairly present the results of operations of the Schedule II Business for the
periods referred to in the Income Statements, were prepared in accordance with
GAAP consistently applied throughout the periods referred to in the Income
Statements (subject to (x) the absence of footnote disclosures and other
presentation items and (y) changes resulting from normal year-end adjustments)
and (ii) were prepared in accordance with the books and records of the Seller
Parties. Mueller Plastics has also delivered to the Buyer a true and correct
statement in all material respects of the pounds of product produced and the
pounds of product sold by the Schedule II Business during such periods.

 

6



--------------------------------------------------------------------------------

6.8 Litigation. Except as set forth on Schedule 6.8, there are no Proceedings
relating to product liability commenced against any Seller Party or their
Affiliates or, to the Knowledge of the Seller Parties, threatened against or
affecting any Seller Party (including its directors, managers, officers or
employees in their capacity as such) relating to either Business. There are no
Orders to which any Seller Party or any of the Purchased Assets are subject that
relate to either Business, or that could affect the enforceability of this
Agreement against a Seller Party, or impair a Seller Party’s ability to
consummate the Transactions.

6.9 Title to the Purchased Assets. Each Seller owns good, valid and marketable
title to the Purchased Assets being sold by it hereunder, free and clear of all
Liens (other than Permitted Liens).

6.10 Equipment.

(a) Schedule 6.10 lists all of the Equipment being sold hereunder by each Seller
and, if applicable, lists each model number and serial number or fixed asset
number.

(b) Each item of tangible personal property included in the Schedule I Equipment
is in a good state of repair, reasonable wear and tear excepted, is free of any
defect, does not require any maintenance or repair except for routine
maintenance and repairs not material in nature or cost, and is adequate for use
in the Schedule I Business in the manner presently operated by the Sellers. Each
item of tangible personal property included in the Schedule II Equipment is in
operating condition.

(c) The Purchased Assets include all of the material equipment and machinery
used by each Seller in connection with the operation of the Businesses in the
manner presently operated by the Sellers. The Schedule I Assets are sufficient
in all material respects for the Buyer to manufacture Schedule I Finished
Product after the date hereof in substantially the same manner as conducted by
the Seller prior to the Initial Closing. The Schedule II Assets are capable of
producing Schedule II Finished Product of sufficient quality and quantity
(assuming no material increases in demand after the date hereof) to supply
customers of the Schedule II Business between the Initial Closing and the
Deferred Closing Date.

6.11 Proprietary Rights.

(a) To the Knowledge of the Seller Parties, neither Seller, in connection with
its Business, is interfering with, infringing upon or misappropriating any
intellectual property of any Person. No claim has been asserted against either
Seller by any Person to the effect that either Seller, in connection with the
operation of its Business, infringes any intellectual property of any Person.

(b) Schedule 6.11(b) lists all trademarks currently used by either Business. All
trademarks currently being used by either Business are owned by the Seller
Parties or their Affiliates.

(c) Schedule 6.11(c), which the Seller Parties shall deliver to the Buyer within
seven days after the date hereof, lists all machine software and diagnostic
software that either Seller uses in connection with its Business and identifies
each Contract pursuant to which the Seller has

 

7



--------------------------------------------------------------------------------

licensed any such software from any Person or otherwise acquired the right to
use a copy of any such software. Each such software program is an unmodified
version of publicly available software and each Seller has the right to use such
software in the manner that is currently used in the Seller’s Business.

6.12 Warranties and Products. Except as set forth in Schedule 6.12, to the
Knowledge of the Seller Parties, there are no defects in the design or
manufacture of any of the products made, manufactured, distributed, or sold by
either Seller in connection with its Business (collectively, the “Products”)
that would adversely affect the performance or quality of any such Product,
other than defects arising in the ordinary course of business in connection with
the manufacturing and distribution activities of the Businesses that are not
material in the aggregate. The Products have been designed and manufactured in
compliance with all regulatory, engineering, industrial and other codes
generally recognized as being applicable thereto, and, to the Knowledge of the
Seller Parties, there are no citations, decisions or any written statements by
any Governmental Authority or the National Sanitation Foundation that indicate
that any Product is unsafe for the use or purpose for which the Product is
manufactured or sold or fails to meet any standards promulgated by such
Governmental Authority or the National Sanitation Foundation with respect to
such use or purpose. Neither Seller has recalled any Product or received written
notice of any defect in any Product, any claim of personal injury or death, or
material property or economic damages in connection with any Product, or any
claim for injunctive relief in connection with any Product.

6.13 Suppliers. The relationships of Mueller Plastics with each of the suppliers
to the Business are good working relationships, and, to the Knowledge of the
Seller Parties, such supplier since December 31, 2012, has not (at the volition
of the supplier) (i) cancelled or otherwise terminated, or threatened to Mueller
Plastics in writing to cancel or otherwise terminate, its relationship with
Mueller Plastics, or (ii) decreased materially, or threatened to decrease or
limit materially, its services, supplies or materials to Mueller Plastics.

6.14 Customers. Since December 31, 2012, (i) no account or relationship with any
customer of the Schedule II Business has been terminated or not been renewed;
and (ii) no customer of the Schedule II Business has materially reduced or, to
the Knowledge of the Seller Parties, is considering any material reduction in,
its commercial relationship with Mueller Plastics.

6.15 Certain Payments. Mueller Plastics has not, and, to the Knowledge of the
Seller Parties, no director, officer, agent or employee of Mueller Plastics has,
directly or indirectly, made any contribution, gift, bribe, rebate, payoff,
influence payment, kickback, or other payment to any Person, private or public,
regardless of form, whether in money, property or services for or in respect of
Mueller Plastics or any Affiliate of Mueller Plastics that is in violation of
Applicable Law.

6.16 Business Operation. Since January 1, 2013, the Sellers have operated the
Businesses only in the ordinary course of business, and (i) there has not been
any material damage, destruction or other casualty loss affecting either
Business; (ii) neither Seller has sold, leased or disposed of any material
assets previously used in the operation of either Business, except for
inventory; and (iii) neither Seller has failed to maintain the Purchased Assets
substantially in accordance with past practices.

 

8



--------------------------------------------------------------------------------

6.17 Brokers. No broker, finder or other Person is or shall be entitled to any
brokerage fees, commissions or finder’s fees from the Seller in connection with
the Transactions.

ARTICLE VII

REPRESENTATIONS AND WARRANTIES OF THE BUYER

Except as set forth on the Buyer Disclosure Schedules attached hereto, the Buyer
represents and warrants to the Seller Parties as follows:

7.1 Organization. The Buyer is a limited liability company or corporation, as
applicable, duly organized, validly existing and in good standing under the laws
of the State of Delaware.

7.2 Authority. The Buyer has full power, authority and capacity to enter into
and perform its obligations under this Agreement and under all other documents
entered into in connection therewith and to consummate the Transactions. The
execution, delivery and performance of this Agreement and such other documents
by the Buyer and the consummation by the Buyer of the Transactions have been
duly and validly authorized and approved by all requisite action on the part of
the Buyer. This Agreement and such other documents have been duly and validly
executed by the Buyer and constitute the legal, valid and binding obligation of
the Buyer, enforceable against the Buyer in accordance with its terms, except as
enforceability may be limited by equitable principles or by bankruptcy,
fraudulent conveyance or insolvency laws affecting the enforcement of creditors’
rights generally.

7.3 Consent and Approvals. The execution, delivery and performance of this
Agreement by the Buyer, and the consummation by the Buyer of the Transactions,
require no permit, Consent or license of, or declaration to or filing with, any
Governmental Authority or other Person, except for such permits, Consents,
licenses, declarations or filings that would not be material to the Buyer’s
performance of its obligations hereunder.

7.4 No Conflicts. Neither the execution, delivery or performance of this
Agreement by the Buyer, nor the consummation by the Buyer of the Transactions,
shall (with or without notice or lapse of time or both): (i) contravene,
conflict with or result in any violation of any provision of the organizational
documents of the Buyer; (ii) conflict with, violate or result in a breach of any
of the terms or provisions of, constitute a default or give any Person a right
to declare a default under, give rise to any right of payment, termination,
cancellation or acceleration under, or give any Person the right to exercise any
remedy under, any Contract of the Buyer; or (iii) contravene, conflict with or
violate, or give any Governmental Authority the right to exercise any remedy
(including revocation, withdrawal, suspension or modification) or obtain any
relief under Applicable Law, except where the failure of any of the
representations and warranties contained in clauses (ii) or (iii) above would
not be material to the Buyer’s performance of its obligations hereunder.

 

9



--------------------------------------------------------------------------------

7.5 Brokers. No broker, finder or other Person is or shall be entitled to any
brokerage fees, commissions or finder’s fees payable by the Buyer in connection
with the Transactions by reason of any action taken by the Buyer.

ARTICLE VIII

COVENANTS

8.1 Confidentiality. After the Closing Date, each Seller Party (i) shall
protect, and shall use its commercially reasonable efforts to cause its
Affiliates, officers, employees, lenders, accountants, representatives, agents,
consultants and advisors (collectively, “Representatives”) to protect, the
confidentiality of all proprietary and confidential information relating to
either of the Businesses, the Buyer or its Affiliates, and (ii) shall not
disclose, and shall use its commercially reasonable efforts to cause its
Representatives not to disclose, such proprietary and confidential information
to any other Persons (other than the Seller Parties’ Representatives), except as
permitted by Section 10.5 or unless a Seller Party’s outside counsel advises
that disclosure is required to be made by Applicable Law or any applicable rules
or regulations of any securities exchange or pursuant to a request from any
state or federal governmental or regulatory agency or authority.

8.2 Delivery of Purchased Assets.

(a) MCTP shall deliver, or make available for delivery, to the Buyer the
Schedule I Assets as provided in Schedule 8.2(a). Mueller Plastics shall
deliver, or make available for delivery, to the Buyer the Schedule II Assets as
provided in the Equipment Lease Agreement.

(b) Each Seller, at its expense, will deliver to the Buyer, by electronic
transmission or by overnight courier service upon request from time to time by
the Buyer after the Initial Closing or the Deferred Closing, as applicable,
copies of all of the books and records of or primarily relating to the Business
that are included in the Purchased Assets, provided that, to the extent any such
books and records contain any information that is not primarily related to the
Business, each Seller shall be entitled to redact or otherwise remove such
information prior to delivering such books and records. If any books and records
that are delivered by a Seller by electronic transmission are not viewable in
the proper format by the Buyer or are otherwise unreadable by the Buyer, such
Seller shall promptly deliver paper copies of such books and records to the
Buyer upon the request of the Buyer. In addition, for a period of one year
following the Initial Closing, each Seller shall make representatives available
to the Buyer to answer questions about its books, records or other information
about the Business received by the Buyer during normal business hours (in a
manner so as to not interfere with the normal business operations of such
Seller).

(c) Each Seller shall cooperate with the Buyer to convey to the Buyer in
accordance with the terms of this Agreement, within a reasonable time after
written request, any assets (including any records) that are included in the
Purchased Assets but that were not delivered or conveyed at the applicable
closing.

 

10



--------------------------------------------------------------------------------

8.3 Employees.

(a) The Sellers are considering paying retention bonuses and other benefits to
certain employees of the Businesses to provide an incentive for them to continue
their employment with the Sellers at least through the Equipment Lease
Termination Date. The Buyer has agreed to reimburse the Sellers certain amounts
as agreed by the Buyer and the Sellers.

(b) Nothing herein shall be deemed to create any third-party beneficiaries of
this Agreement or to constitute an employment agreement or offer of employment.

8.4 Trademarks.

(a) The Seller Parties acknowledge and agree that the Buyer shall have the
right, from the date hereof through August 9, 2015 (the “License Period”), to
sell to any Person all finished goods that are Purchased Assets purchased by the
Buyer hereunder that are imprinted (at the time they are delivered to the Buyer
in accordance with this Agreement) with any of the trademarks set forth on
Schedule 8.4. Upon the written request of the Seller, the Buyer shall have the
right to manufacture products with the trademarks of any Seller Party or their
Affiliates from the molds included in the Purchased Assets, and to sell such
products with such trademarks to any Seller Party. The Seller hereby grants to
the Buyer a world-wide, fully paid and nonexclusive license to use such
trademarks solely for such purposes during the License Period.

(b) The Buyer agrees to abide by the covenants contained in Section 12.2(b) and
12.3(b) of the Supply Agreement with respect to the trademarks of any Seller
Party or any of their Affiliates that are covered by Section 8.4(a).

8.5 Taxes and Expenses Associated with the Purchased Assets. The Seller shall
pay any Taxes arising out of the Transactions other than sales Taxes payable by
the Buyer or other transfer Taxes payable by the Buyer should any such amounts
become due as a result of the Transactions. All ad valorem Taxes (i) on the
Schedule I Assets and the Schedule II Closing Assets levied in 2013 shall be
apportioned between the Buyer and Seller based on the number of days each party
owns such assets in such year and (ii) on the Schedule II Assets levied in the
year in which the Deferred Closing Date occurs shall be apportioned between the
Buyer and Seller based on the number of days each party owns such assets in such
year.

8.6 Updated Schedules. On the Deferred Closing Date, Mueller Plastics shall
prepare and deliver to the Buyer (i) Schedule 8.6(i), which shall be unaudited
statements of income of the Schedule II Business for the period from January 1,
2013 through the last day of the month prior to the Deferred Closing Date and
(ii) Schedule 8.6(ii), which shall list each customer or account representing
sales by Mueller Plastics in connection with the Schedule II Business in the 12
months ended on the last day of the month prior to the Deferred Closing Date,
and the amount of sales to each such customer or account during each such
period, except in each case with respect to HVACR wholesalers.

 

11



--------------------------------------------------------------------------------

ARTICLE IX

INDEMNIFICATION

9.1 Survival; Knowledge. All representations and warranties made by any Seller
Party or the Buyer in this Agreement, the schedules attached hereto and the
documents to be executed in connection with this Agreement, shall survive each
closing. No representation or warranty shall be deemed to be waived or otherwise
diminished as a result of any due diligence investigation by the party to whom
the representation or warranty was made or as a result of any actual or
constructive knowledge by such Person with respect to any facts, circumstances
or claims or by the actual or constructive knowledge of such Person that any
representation or warranty is false at the time of either closing. A party’s
consummation of the Transactions after waiving any of the conditions to its
obligation to close (including the condition relating to the accuracy of a
party’s representations and warranties) shall not limit or otherwise affect its
right to recover Damages under this Article IX. The obligations to indemnify,
defend and hold harmless pursuant to this Article IX for any breach of
representations or warranties shall survive the consummation of the Transactions
until the Survival Date, if applicable, except for claims for indemnification
asserted prior to the Survival Date (which claims shall survive until final
resolution thereof). No Indemnified Party shall be entitled to be indemnified
from, defended or held harmless against any Damages pursuant to the terms of
this Article IX for any breach of representations or warranties unless such
Indemnified Party delivers written notice of its claim for indemnification to
the Indemnifying Party pursuant to Section 10.4 on or prior to the Survival
Date, if applicable.

9.2 Indemnification Obligations of the Seller. Each of the Seller Parties, on a
joint and several basis, shall indemnify and hold harmless the Buyer and its
Affiliates (and the officers, directors, managers, equity holders, employees and
agents of each of them) (collectively, the “Buyer Indemnitees”) for, and shall
pay to such Persons, any and all actual loss, liability, claim, damage and
expense (including the cost of investigation and reasonable attorneys’ fees and
expenses), whether or not involving a third-party claim (collectively, the
“Damages”), without duplication, arising, directly or indirectly, from or in
connection with:

(a) Any breach or alleged breach of any representation or warranty of any Seller
Party contained in this Agreement or in any agreement or instrument executed and
delivered pursuant to this Agreement;

(b) Any breach or alleged breach of any covenant or agreement of any Seller
Party contained in this Agreement or in any agreement or instrument executed and
delivered pursuant to this Agreement; and

(c) Any claims for any Excluded Liability, including without limitation any
Excluded Liability that becomes, or is alleged to become, a liability of the
Buyer under any bulk sales law, under any doctrine of de facto merger or
successor liability, or otherwise by operation of law.

9.3 Indemnification Obligations of the Buyer. The Buyer shall indemnify and hold
harmless each Seller Party and their Affiliates (and the officers, directors,
managers, equity holders, employees and agents of each of them) (collectively,
the “Seller Indemnitees”) for, and shall pay to such Persons, any and all
Damages, without duplication, arising, directly or indirectly, from or in
connection with:

 

12



--------------------------------------------------------------------------------

(a) Any breach of any representation or warranty of the Buyer contained in this
Agreement or in any agreement or instrument executed and delivered pursuant to
this Agreement;

(b) Any claims for personal injury, death or property damage arising out of the
Buyer’s operation of the Purchased Assets for the period of six years after the
Initial Closing; and

(c) Any breach of any covenant or agreement of the Buyer contained in this
Agreement or in any agreement or instrument executed and delivered pursuant to
this Agreement.

For the avoidance of doubt, the indemnification provided pursuant to
Section 9.3(b) relates to the physical operation of the Purchased Assets, and
does not extend to the sale of fittings or other aspects of the Business.

9.4 Limitations on Indemnification.

(a) The rights of the Buyer Indemnitees to indemnification pursuant to the
provisions of Section 9.2(a) (other than in connection with a breach of the
representations and warranties set forth in Section 6.9) are subject to the
following limitations:

(i) the Buyer Indemnitees shall not be entitled to recover Damages pursuant to
Section 9.2(a) until the total amount of Damages which the Buyer Indemnitees
would recover under Section 9.2(a), but for this Section 9.4(a), exceeds
$150,000, after which, the Buyer Indemnitees shall be entitled to recover the
full amount of Damages without regard to such limitation;

(ii) the Buyer Indemnitees shall not be entitled to recover for any particular
Damages (including any series of related Damages) pursuant to Section 9.2(a)
unless such Damages (including any series of related Damages) equals or exceeds
$5,000; and

(iii) the maximum Damages indemnifiable pursuant to Section 9.2(a) shall be
$9,000,000.

(b) The rights of the Seller Indemnitees to indemnification pursuant to the
provisions of Section 9.3(a) are subject to the following limitations:

(i) the Seller Indemnitees shall not be entitled to recover Damages pursuant to
Section 9.3(a) until the total amount of Damages which the Seller Indemnitees
would recover under Section 9.3(a), but for this Section 9.4(b), exceeds
$150,000, after which, the Seller Indemnitees shall be entitled to recover the
full amount of Damages without regard to such limitation;

 

13



--------------------------------------------------------------------------------

(ii) the Buyer Indemnitees shall not be entitled to recover for any particular
Damages (including any series of related Damages) pursuant to Section 9.3(a)
unless such Damages (including any series of related Damages) equals or exceeds
$5,000; and

(iii) the maximum Damages indemnifiable pursuant to Section 9.3(a) shall be
$9,000,000.

(c) The rights of the Buyer Indemnitees or the Seller Indemnitees to
indemnification pursuant to the provisions of Section 9.2 and Section 9.3 are
subject to the following limitations:

(i) the amount of any and all Damages shall be determined net of any amounts
actually received by the Buyer Indemnitees or Seller Indemnitees, as applicable,
under insurance policies or from other collateral sources (such as contractual
indemnities of any Person which are contained outside of this Agreement) with
respect to such Damages; and

(ii) neither the Buyer Indemnitees nor the Seller Indemnitees shall be entitled
to recover or make a claim for any amounts in respect of any consequential
damages (including loss of revenue, income or profits) or punitive, special or
exemplary damages.

(d) No indemnification shall be required by the Sellers under Section 9.2(a) or
by the Buyer under Section 9.3(a) unless the Buyer or Sellers, as applicable,
shall have received notice of a claim specifying the factual basis of that claim
in reasonable detail to the extent then known by the Buyer Indemnitee or Seller
Indemnitee, as applicable, on or before the date one year after the date of the
Initial Closing (the “Survival Date”); provided that the foregoing limitation
shall not apply to any breach or alleged breach of any representation or
warranty set forth in Section 6.2, Section 6.9 or Section 6.17, with respect to
any claim by a Buyer Indemnitee, or Section 7.2 or Section 7.5 with respect to
any claim by a Seller Indemnitee.

(e) Except with respect to fraud, as to which there shall be no limitations on
remedies, the provisions of this Article IX shall be the sole and exclusive
remedy of the Buyer Indemnitees and the Seller Indemnitees with respect to any
matter in any way arising from or relating to the Purchased Assets or the
operation of the Business prior to the Initial Closing, regardless of the legal
theory under which such liability or obligation may be sought to be imposed,
whether sounding in contract or tort, or whether at law or in equity, or
otherwise, and that the Buyer Indemnitees and the Seller Indemnitees shall have
no other remedy or recourse with respect to any of the foregoing other than
pursuant to, and subject to the terms and conditions of, this Article IX.

9.5 Procedure for Indemnification – Third-Party Claims.

(a) If any Person shall claim indemnification hereunder arising from any claim
or demand of a third party, the party seeking indemnification (the “Indemnified
Party”) shall promptly notify the party from whom indemnification is sought (the
“Indemnifying Party”) in writing of the basis for such claim or demand setting
forth the nature of the claim or demand in reasonable detail. The failure of the
Indemnified Party to so notify the Indemnifying Party shall not relieve the
Indemnifying Party of any indemnification obligation hereunder except to the
extent the Indemnifying Party demonstrates that the defense of such claim or
demand is prejudiced by the failure to give such notice.

 

14



--------------------------------------------------------------------------------

(b) If any Proceeding is brought by a third party against an Indemnified Party
and the Indemnified Party gives notice to the Indemnifying Party pursuant to
Section 9.5(a), the Indemnifying Party shall be entitled to (i) participate in
such Proceeding and (ii) to the extent that it wishes, to assume the defense of
such Proceeding, if (x) the Indemnifying Party provides written notice to the
Indemnified Party that the Indemnifying Party intends to undertake such defense
and by such notice it shall be conclusively established that the Indemnifying
Party shall indemnify the Indemnified Party against all claims for
indemnification resulting from or relating to such third-party claim as provide
in this Article IX, and (y) the Indemnifying Party conducts the defense of the
third-party claim actively and diligently with counsel reasonably satisfactory
to the Indemnified Party. If the Indemnifying Party assumes the defense of such
Proceeding, the Indemnified Party shall, in its sole discretion, have the right
to employ separate counsel (who may be selected by the Indemnified Party in its
sole discretion) in any such action and to participate in the defense thereof,
and the fees and expenses of such counsel shall be paid by the Indemnified
Party. The Indemnified Party shall reasonably cooperate with the Indemnifying
Party and its counsel in the defense or compromise of such claim or demand. If
the Indemnifying Party assumes the defense of a Proceeding, no compromise or
settlement of such claims may be effected by the Indemnifying Party without the
Indemnified Party’s consent, which shall not be unreasonably withheld, delayed
or conditioned. Prior to fifteen days after giving notice to the Indemnifying
Party of a claim pursuant to Section 9.5(a) or in the event the Indemnifying
Party shall have assumed the defense of a Proceeding, no compromise or
settlement of such claims may be effected by the Indemnified Party without the
prior written consent of the Indemnifying Party.

(c) If (i) written notice is given to the Indemnifying Party of the commencement
of any Proceeding and the Indemnifying Party does not, within ten (10) Business
Days after the Indemnified Party’s written notice is given, give notice to the
Indemnified Party of its election to assume the defense of such Proceeding,
(ii) the condition set forth in Section 9.5(b)(i)(y) above becomes unsatisfied,
(iii) the use of counsel chosen by the Indemnifying Party to represent the
Indemnified Party would present such counsel with a conflict of interest as
reasonably determined by such counsel or (iv) that there is a reasonable
probability that a Proceeding will involve remedies other than the payment of
monetary damages (and not solely due to a general prayer for relief) for which
the Indemnified Party would be entitled to indemnification from the Indemnifying
Party under this Agreement, the Indemnified Party shall (upon notice to the
Indemnifying Party) have the right to undertake the defense of such claim, and
the Indemnifying Party shall reimburse the Indemnified Party promptly and
periodically for the costs of defending against the third-party claim (including
reasonable attorneys’ fees and expenses), and the Indemnifying Party shall
remain responsible for any indemnifiable amounts arising from or related to such
third-party claim to the fullest extent provided in this Article IX. The
Indemnifying Party may elect to participate in such Proceedings, negotiations or
defense with its own counsel at any time at its own expense.

(d) For purposes of this Article IX, an “alleged” breach of a representation,
warranty or covenant shall exist only if there is a claim by a third party
against an Indemnified Party alleging facts that, if true, would constitute a
breach of such representation, warranty or covenant.

 

15



--------------------------------------------------------------------------------

ARTICLE X

GENERAL PROVISIONS

10.1 Expenses. Each of the Buyer and the Seller Parties shall pay all of its own
costs and expenses incurred by it in connection with this Agreement and the
Transactions.

10.2 Amendment and Modification. Except as provided in Section 8.6 with respect
to the delivery of Schedules 8.6(i) and (ii), this Agreement may be amended,
modified or supplemented only by written agreement of the Seller Parties and the
Buyer.

10.3 Waiver of Compliance; Consents. The rights and remedies of the parties are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement will operate as
a waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by Applicable Law, (i) no claim or
right arising out of this Agreement can be discharged by one party, in whole or
in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (ii) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given and (iii) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of such party or of the right of the party giving such notice or demand to take
further action without notice or demand as provided in this Agreement. Whenever
this Agreement requires or permits consent by or on behalf of any party hereto,
such consent shall be given in writing.

10.4 Notices. All notices, consents, waivers and other communications hereunder
shall be in writing and shall be deemed to have been duly given (i) when
delivered by hand, (ii) when sent by facsimile transmission (with written
confirmation of receipt), provided that a copy is mailed by registered or
certified mail, postage prepaid (return receipt requested), (iii) two calendar
days after it is mailed, if mailed by registered or certified mail, postage
prepaid (return receipt requested), or (iv) one calendar day after it is mailed,
if mailed by a nationally recognized overnight delivery service, to the parties
at the addresses set forth on Schedule 10.4 (or at such other address for a
party as shall be specified by like notice, provided that notices of a change of
address shall be effective only upon receipt thereof).

10.5 Publicity. Mueller Industries may issue a press release announcing the
Transactions contemplated hereby upon the execution of this Agreement, the form
and substance of which shall be approved by the Buyer. No party hereto shall
make any other public announcements or similar publicity of the Transactions
without first obtaining the prior written consent of the Buyer and Mueller
Industries; provided that nothing contained herein shall prohibit any party from
making any public announcement if such public disclosure is required by
Applicable Law or any applicable rules or regulations of any securities exchange
or pursuant to a request from any state or federal governmental or regulatory
agency or authority (provided that any party making any such disclosure shall
give the other party advance notice of any such

 

16



--------------------------------------------------------------------------------

disclosure to the extent practicable and permitted by Applicable Law); provided
further that each of the parties may make statements, without the consent of the
other parties, that are not inconsistent with any previous press release, public
announcement or public disclosure made by any of the parties in compliance with
this Section 10.5. The Buyer and Mueller Industries shall consult with each
other concerning the means by which the Businesses’ employees, customers,
suppliers and representatives will be informed of the Transactions, and any
agreement between executive management of the Buyer and Mueller Industries with
respect to such communication shall be permitted under this Section 10.5.

10.6 Assignment; No Third-Party Rights. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or obligations hereunder shall be assigned by
any party hereto without the prior written consent of the parties hereto, except
that MCTP or Mueller Plastics may assign its rights and obligations hereunder
(including by operation of law) to any wholly owned subsidiary of Mueller
Industries, and any Seller Party may assign its rights and obligations hereunder
(including by operation at law) at any Person acquiring all or substantially all
of such Seller Party’s assets provided that no such assignment shall release
such party from its obligations hereunder. Except as set forth in Article IX,
this Agreement and its provisions are for the sole benefit of the parties to
this Agreement and their successors and permitted assigns and shall not give any
other Person any legal or equitable right, remedy or claim.

10.7 Dispute Resolution. Every dispute, controversy or claim arising out of or
relating to this Agreement or the breach thereof that solely involves the
parties hereto (a “Dispute”) shall be resolved as follows:

(a) The party that believes there is a Dispute shall give a written notice to
the other party specifying in reasonable detail the nature of the Dispute and
the remedy sought, and including reference to the dispute resolution mechanism
in this Section 10.7. The party receiving such notice shall respond, in writing,
in reasonable detail within ten days after the date of the receipt of the
notice. If the parties are unable to resolve the dispute within ten days after
the date of such response, the Chief Executive Officer from each of Mueller
Industries and the Buyer shall meet in person in Chattanooga, Tennessee within
thirty days after the date of the response.

(b) Any Disputes that the parties are unable to resolve pursuant to the
foregoing procedure within thirty days after the initial meeting of the Chief
Executive Officers, shall be resolved by final and binding arbitration in
accordance with the International Institute for Conflict Prevention and
Resolution Rules for Non-Administered Arbitration (the “CPR Rules”), as provided
in this Section 10.7. The arbitration shall be governed by the U.S. Arbitration
Act, 9 U.S.C. § 1, et seq., and judgment upon the award rendered by the
Arbitrator may be entered by any court having jurisdiction thereof.

(c) The arbitrator to be selected (the “Arbitrator”) shall be one independent
and impartial arbitrator selected pursuant to CPR Rule 6.4. The arbitration
shall be conducted in Chattanooga, Tennessee; provided that the Arbitrator may,
for the convenience of the parties and without changing the sites of the
arbitration proceeding, permit the taking of evidence outside of Chattanooga,
Tennessee.

 

17



--------------------------------------------------------------------------------

(d) In the event of any conflict between the CPR Rules in effect from time to
time and the provisions of this Agreement, the provisions of this Agreement
shall prevail and be controlling. The Arbitrator shall have no power or
authority, under the CPR Rules or otherwise, to (x) modify or disregard any
provision of this Agreement, including the provisions of this Section 10.7, or
(y) address or resolve any issue not submitted by the parties.

(e) The Arbitrator shall permit and facilitate discovery pursuant to CPR Rule
11. Within 30 days after selection of an Arbitrator, all parties (unless
otherwise ordered by the Arbitrator for good cause or as mutually agreed) shall
provide to the other parties to the arbitration all documents, electronically
stored information, and tangible things that the parties have in their
possession, custody, or control and may use to support any of their claims or
defenses. Thereafter, each party shall have the right to such other discovery
procedures as the Arbitrator may determine to be reasonably necessary for a fair
understanding of any legitimate issue raised in the arbitration.

(f) The award of the Arbitrator may be monetary damages, an order requiring
performance of obligations under this Agreement or any other appropriate award
or remedy; provided, that the Arbitrator may not make any ruling, finding or
award that does not conform to the terms and conditions of this Agreement. The
arbitrator shall have the authority to award interest on any damages and shall
award attorneys’ fees and costs to the prevailing party or parties at their
discretion. Not later than 30 days after the conclusion of the arbitration
hearing, the Arbitrator shall prepare and distribute to the parties a writing
setting forth the arbitral award and the Arbitrator’s reasons therefor. Any
award rendered by the Arbitrator shall be final, conclusive and binding upon the
parties, and judgment thereon may be entered and enforced in any court of
competent jurisdiction; provided, that an appeal of a final arbitration award
arising out of or related to this Agreement may be taken under the CPR
Arbitration Appeal Procedure.

(g) The fees and expenses of the Arbitrator shall be shared equally by the
parties and advanced by them from time to time as required.

(h) Unless otherwise agreed by the parties, any appeal shall be conducted in
accordance at the place of the original arbitration.

(i) The parties agree that the arbitration will be private and confidential
(except to the extent a party is required to disclose any information by
Applicable Law or any applicable rules or regulations of any securities
exchange) and that any documents exchanged between them will be treated
confidentially, used only for the purpose of pursuing or defending any claim in
the arbitration and will, except to the extent required by Applicable Law, be
returned or destroyed when the arbitration is finally resolved.

(j) In addition, notwithstanding anything herein to the contrary, the parties
reserve the right to proceed at any time in any court having jurisdiction or by
self help to exercise or prosecute the following remedies, as applicable:
(i) all rights of self help, (ii) pre-judgment garnishment or attachment of
property, (iii) a preliminary injunction or temporary restraining

 

18



--------------------------------------------------------------------------------

order to preserve the status quo or to enforce a party’s rights and (iv) when
applicable, a judgment by confession of judgment. Preservation of these remedies
does not limit the power of the arbitrators to grant similar remedies that may
be requested by a party in a Dispute. The agreement to arbitrate set forth in
this Section 10.7 may only be enforced by the parties to this Agreement and
their permitted successors and assigns, shall survive the termination or breach
of this Agreement, and shall be construed pursuant to and governed by the
provisions of the Federal Arbitration Act, 9 U.S.C. §1, et seq.

10.8 Legal Fees. In the event of any action for the breach of this Agreement or
misrepresentation by any party, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses incurred in such action.
Attorneys’ fees incurred in enforcing any judgment in respect of this Agreement
are recoverable as a separate item. The preceding sentence is intended to be
severable from the other provisions of this Agreement and to survive any
judgment and, to the maximum extent permitted by law, shall not be deemed merged
into any such judgment.

10.9 Governing Law. The execution, interpretation and performance of this
Agreement shall be governed by the internal laws and judicial decisions of the
State of Delaware, without regard to principles of conflicts of laws.

10.10 Severability. If any provision of this Agreement shall be held invalid or
unenforceable, the other provisions of this Agreement shall remain in full force
and effect. Any provision of this Agreement held invalid or unenforceable only
in part or degree will remain in full force and effect to the extent not held
invalid or unenforceable.

10.11 Interpretation.

(a) The Article and Section headings contained in this Agreement are solely for
the purpose of reference, are not part of the agreement of the parties and shall
not in any way affect the meaning or interpretation of this Agreement.

(b) References to “Sections” or “Articles” refer to corresponding Sections or
Articles of this Agreement unless otherwise specified.

(c) Unless the context requires otherwise, (i) the words “include,” “including”
and variations thereof mean without limitation; (ii) the words “hereof,”
“hereby,” “herein,” “hereunder” and similar terms refer to this Agreement as a
whole and not any particular section or article in which such words appear;
(iii) words in the singular include the plural, words in the plural include the
singular, and words importing any gender shall be applicable to all genders;
(iv) a term defined as one part of speech (such as a noun) shall have a
corresponding meaning when used as another part of speech (such as a verb); and
(v) currency amounts referenced herein are in U.S. Dollars.

(d) Any reference herein to a statute, regulation or law shall include any
amendment thereof, any successor thereto and any rules, regulations and
published interpretations promulgated thereunder by Governmental Authorities.

 

19



--------------------------------------------------------------------------------

(e) References to a number of days refer to calendar days unless Business Days
are specified. Except as otherwise specified, whenever any action must be taken
on or by a day that is not a Business Day, then such action may be validly taken
on or by the next day that is a Business Day.

10.12 Time of Essence. With regard to all dates and time periods set forth or
referred to in this Agreement, time is of the essence.

10.13 Counterparts; Electronic Signature. This Agreement may be executed in one
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument. This Agreement and
the agreements and certificates contemplated hereby may be executed on signature
pages exchanged by facsimile or other electronic means, in which event each
party shall promptly deliver to the other party such number of original executed
copies as the other party may reasonably require.

10.14 Entire Agreement. This Agreement, including the Appendices and Schedules
hereto and the documents delivered pursuant to this Agreement, including without
limitation the Restricted Business Agreement, the Equipment Lease Agreement and
the Supply Agreement, embody the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof. The Appendices and
disclosure schedules hereto are an integral part of this Agreement and are
incorporated by reference herein. This Agreement supersedes all prior agreements
and understandings between the parties with respect to the Transactions.

[Signatures begin on next page]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement under seal as of
the date first written above.

 

BOAT EQUIPMENT, LLC     MUELLER INDUSTRIES, INC. By:  

/s/ Pamela A. Hollifield

    By:  

/s/ Gregory L. Christopher

Name:   Pamela A. Hollifield     Name:   Gregory L. Christopher Title:  
Authorized Person     Title:   Chief Executive Officer MCTP, LLC     MUELLER
PLASTICS CORPORATION, INC. By:   Mueller Copper Tube Products, Inc.,       its
sole member       By:  

/s/ Gregory L. Christopher

    By:  

/s/ Gregory L. Christopher

Name:   Gregory L. Christopher     Name:   Gregory L. Christopher Title:  
President     Title:   President

 

21



--------------------------------------------------------------------------------

APPENDIX A

DEFINITIONS

“Affiliate” means with respect to any Person, each of the Persons that directly
or indirectly, through one or more intermediaries, owns or controls, is
controlled by or is under common control with, such Person. For the purpose of
this Agreement, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of management and policies, whether
through the ownership of voting securities, by contract or otherwise.

“Agreement” means this Agreement, as it may hereafter be amended in accordance
with its terms.

“Applicable Law” means with respect to any Person, any statute, law, treaty,
rule, regulation, Order, decree, writ, injunction or determination of any
arbitrator or court or a Governmental Authority, in each case applicable or
binding upon such Person, its business or the ownership or use of any of its
assets.

“Arbitrator” has the meaning set forth in Section 10.7(c).

“Businesses” means the Schedule I Business and the Schedule II Business,
collectively

“Business Day” means any day except Saturday, Sunday or any other day on which
commercial banks located in New York, New York are authorized or required by
Applicable Law to be closed for business.

“Buyer” has the meaning set forth in the introductory paragraph.

“Buyer Parties” has the meaning in the introductory paragraph of Article VII.

“Closing Payment” has the meaning set forth in Section 3.1(a).

“Consent” means any approval, consent, ratification, waiver or other
authorization (including any Governmental Authorization).

“Contract” means any agreement, contract, obligation, promise or undertaking
(whether oral or written and whether express or implied), including but not
limited to any contract, agreement, indenture, deed of trust, lease and note.

“CPR Rules” has the meaning set forth in Section 10.7(b).

“Damages” has the meaning set forth in Section 9.2.

“Deferred Closing” has the meaning set forth in Section 5.1.

“Deferred Closing Date” means the date that the Deferred Closing takes place.

“Deferred Assets Payment” has the meaning set forth in Section 3.1(b).

 

1



--------------------------------------------------------------------------------

“Deferred Inventory Payment” has the meaning set forth in Section 3.1(c).

“Dispute” has the meaning set forth in Section 10.7.

“Equipment” means the Schedule I Equipment and the Schedule II Equipment.

“Equipment Lease Agreement” has the meaning set forth in Section 4.2(c).

“Excluded Assets” means the Schedule I Excluded Assets and the Schedule II
Excluded Assets.

“Excluded Liabilities” means the Schedule I Excluded Liabilities and the
Schedule II Excluded Liabilities.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any foreign, federal, municipal, provincial,
local, city or county government, any entity exercising executive, legislative,
judicial, regulatory, self-regulatory, arbitral or administrative functions of
or pertaining to government and any corporation or other entity owned or
controlled, through capital stock or otherwise, by any of the foregoing.

“Governmental Authorization” means any approval, non-disapproval, consent,
license, permit, waiver or other authorization issued, granted, given or
otherwise made available by or under the authority of any Governmental Authority
or pursuant to Applicable Law.

“Income Statements” has the meaning set forth in Section 6.7.

“Indemnified Party” has the meaning set forth in Section 9.5(a).

“Indemnifying Party” has the meaning set forth in Section 9.5(a).

“Initial Closing” has the meaning set forth in Section 4.1.

“Knowledge of the Seller Parties” means the actual knowledge of any of Gregory
L. Christopher, Jeffrey A. Martin or Gary C. Wilkerson.

“License Period” has the meaning set forth in Section 8.4(a).

“Liens” means any mortgages, claims, liens, security interests, pledges,
escrows, charges, options or other restrictions or encumbrances of any kind or
character whatsoever.

“MCTP” has the meaning set forth in the introductory paragraph.

“Mueller Industries” has the meaning set forth in the introductory paragraph.

“Mueller Plastics” has the meaning set forth in the introductory paragraph.

“Order” means any award, decision, injunction, judgment, order, ruling, subpoena
or verdict entered, issued, made or rendered by any court, administrative
agency, other Governmental Authority or arbitrator.

 

2



--------------------------------------------------------------------------------

“Permitted Liens” means statutory liens for current Taxes or other governmental
charges not yet due and payable or the amount or validity of which is being
contested in good faith by appropriate proceedings by Mueller Industries or the
Sellers.

“Person” means any corporation, association, joint venture, partnership, limited
liability company, organization, business, individual, trust, government or
agency or political subdivision thereof or other legal entity.

“Proceeding” means any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, investigative or
informal) commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Authority or arbitrator.

“Products” has the meaning set forth in Section 6.12.

“Purchase Price” has the meaning set forth in Section 3.1

“Purchased Assets” means the Schedule I Assets and the Schedule II Assets.

“Representatives” has the meaning set forth in Section 8.1.

“Schedule I Assets” has the meaning set forth in Section 1.1.

“Schedule I Business” means the business of manufacturing certain products
identified on Schedule I hereto engaged in by MCTP.

“Schedule I Equipment” has the meaning set forth in Schedule I.

“Schedule I Excluded Assets” has the meaning set forth in Section 1.2.

“Schedule I Excluded Liabilities” has the meaning set forth in Section 1.3.

“Schedule I Facility” means the facility located at the address indicated on
Schedule I.

“Schedule I Finished Product” means finished product manufactured using the
Schedule I Equipment of the same type manufactured by the Seller prior to the
Initial Closing using the Schedule I Equipment.

“Schedule II Assets” means the Schedule II Closing Assets and the Schedule II
Deferred Assets.

“Schedule II Business” means the business of manufacturing certain products
identified on Schedule II hereto engaged in by Mueller Plastics.

“Schedule II Business Agreement” has the meaning set forth in Section 4.2(e).

“Schedule II Closing Assets” has the meaning set forth in Section 2.1(a).

“Schedule II Deferred Assets” has the meaning set forth in Section 2.1(b).

 

3



--------------------------------------------------------------------------------

“Schedule II Equipment” has the meaning set forth in Schedule II.

“Schedule II Excluded Assets” has the meaning set forth in Section 2.2.

“Schedule II Excluded Liabilities” has the meaning set forth in Section 2.3.

“Schedule II Facility” means the facility located at the address indicated on
Schedule II.

“Schedule II Finished Product” means finished product manufactured using the
Schedule II Equipment of the same type manufactured by the Seller prior to the
Initial Closing using the Schedule II Equipment.

“Schedule II Inventory” has the meaning set forth in Schedule II.

“Seller Parties” has the meaning in the introductory paragraph of Article VI.

“Sellers” has the meaning set forth in the introductory paragraph.

“Supply Agreement” has the meaning set forth in Section 4.2(d).

“Survival Date” has the meaning set forth in Section 9.4(d).

“Taxes” means (i) all taxes, charges, fees, levies or other assessments (whether
federal, state, local or foreign), including income, gross receipts, excise,
property, sales, use, transfer, license, payroll, franchise, ad valorem,
withholding, Social Security and unemployment taxes and (ii) any interest,
penalties and additions related to the foregoing.

“Transactions” means the transactions contemplated by this Agreement and the
other documents entered in connection herewith, including without limitation the
Supply Agreement, the Equipment Lease Agreement and the Noncompetition
Agreement.

 

4